Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J., at suppression hearing; Efrain Alvarado, J., at plea and sentence), rendered December 1, 2003, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of six years to life, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
The record establishes that defendant made an effective waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256-257 [2006]). The plea court thoroughly advised defendant that under the terms of his plea bargain he was giving up his right to appellate review of the denial of his suppression motion, and the court did not conflate that right with the rights automatically forfeited by a guilty plea. This waiver forecloses *362review of the suppression issue, and includes waiver of the right to invoke this Court’s interest of justice jurisdiction.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Buckley, EJ., Saxe, Williams, Sweeny and Malone, JJ.